Citation Nr: 1117039	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-27 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1944 to April 1946.  The Veteran had combat service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned at the RO.  

The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The issue of service connection for a back disability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2006, the RO denied service connection for a back disability.  The Veteran did not appeal.

2.  Evidence submitted since the RO's September 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2006 rating decision which denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's September 2006 rating decision; thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for a back disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Most of the Veteran's service treatment records are missing and appear to have been destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Only his separation examination is of record.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes that where a combat wartime veteran alleges he/she suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In considering claims of veterans who engaged in combat, the adverse effect of not having an official report of an inservice injury or disease can be overcome by satisfactory lay or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may prove service connection by "satisfactory lay or other evidence" even in the absence of official records.  Section 1154(b) relaxes evidentiary standards so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  See Caluza.  In Collette, the United States Court of Appeals (Court) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether a veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first requisite step of analysis under the stated provision.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.  In the second step, the VA must then determine if the proffered evidence is consistent with the circumstances, conditions, or hardships of such service, again without weighing the veteran's evidence with contrary evidence.  If these two inquiries are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service-connection," even if no official record of such incurrence exists.  At this point a factual presumption arises that the alleged injury or disease is service-connected.  It is in the third step under Collette, that the VA is to weigh evidence contrary to that which established the presumption of service connection.  If the VA meets its burden of presenting "clear and convincing evidence to the contrary," the presumption of service connection is then rebutted.  

The analysis required by 38 U.S.C.A. § 1154(b), however, applies only to the second element of service connection under the Caluza test; that is, whether an injury or disease was incurred or aggravated in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting the disability to service.  Caluza; Collette.  Competent evidence is required to establish that the Veteran's current disability and the nexus connecting that disability to an in service injury or disease.  

In March 2006, the Veteran's original claim of service connection for a back disability was received.  The Veteran indicated that during combat operations, he was thrown from a tank after a German artillery shell exploded.  He stated that he landed flat on his back and that he temporarily lost feeling in his legs.  He was treated, told that he had a bruised back, and was given pain killers.  The Veteran maintained that he had experienced back pain since that time.  As noted, the only available service treatment record is the separation examination which showed that he had no musculoskeletal defects when he was discharged from service.  VA records were associated with the claimed file which showed that he was diagnosed as having chronic back pain in 2002.  

In a September 2006 rating decision, the RO denied service connection for a back disability on the basis that the service treatment record was silent for inservice back injury and since there was no nexus between current diagnosis and service.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's September 2006 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of 2007 private medical records; VA records, including a July 2008 VA examination; an April 2009 report of the  Veteran's private physician; and lay evidence from the Veteran, his wife, and a service buddy who witnessed the inservice accident.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Private records dated in 2007 were received which show back treatment and diagnoses following another car accident.  These records include a magnetic resonance imaging (MRI) showing both degenerative disc disease as well as arthritis.  A June 2007 report noted that the Veteran was in his "usual good state of health" until a May 2007 car accident when he was struck from behind and then developed severe low back pain which radiated down his legs.  However, a November 2007 report noted that the Veteran had x-rays which also showed the presence of an L4 compression fracture which the Veteran related was due to the old war injury.  

In July 2008, the Veteran was afforded a VA examination which yielded diagnoses of low back pain syndrome with degenerative discogenic changes of the thoracolumbar spine; moderate right sided disc herniation with mild to moderate right L3 root impingement.  The examiner indicated that he was unable to resolve whether current disability was related to inservice back pain without resorting to mere speculation.  He noted that the inservice back injury was claimed to have occurred 63 years ago and the Veteran had subsequently been in two post-service automobile accidents, in 1999 and in 2007.  There was no mention of an old compression fracture, predating the car accidents.  

In April 2009, the Veteran's private physician, B.G.S., M.D., P.C., provided a medical report in which he noted that the Veteran had a severe back injury 65 years ago (during service) which had resulted in back pain since that time.  He indicated that the Veteran was known to have degenerative arthritis of the lumbosacral spine with a compression fracture of L4.  Current x-rays were taken.  The diagnosis was degenerative arthritis of the lumbosacral spine with stenosis.  

The new lay evidence of record includes a buddy statement from R.K., a person who witnessed the Veteran's back incident in service and described it in terms consistent with the Veteran's account.  The Veteran wife testified that she first met the Veteran 5 to 6 years after service and indicated that he had back problems at that time and since that time.  

The Veteran himself  provided additional information regarding post-service back disability.  Specifically, he stated that he had experienced back symptoms since service and not just since a 1999 car accident, as indicated by the RO.  He related that he was diagnosed in 1985 as having an old compression fracture.  At the time of his hearing, he also furnished a 1985 VA x-ray purportedly showing the fracture, although the x-ray is uninterrupted.  The VA facility does not have further records.  In addition, the Veteran related that although he was in a car accident in 1999, he had rib injuries, not back injuries.  He related that there was no hospitalization for this event and no medical records.  

The prior final rating decision denied the claim of service connection for a back disability for lack of a notation on the separation examination of inservice back injury as well as due to the lack of a current medical nexus.  The record now includes medical evidence suggestive that a current back disability is related to service and there is new lay testimony to the same effect.  In addition, there is a new 1985 x-ray report which purportedly shows an old compression fracture that existed before any post-service car accidents occurred.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." There is sufficient new evidence in this case to warrant reopening the claim of service connection for a back disability.  See Shade.  

Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for a back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The claim of service connection for a back disability has been reopened based on the new evidence.  However, further development is required.  Pursuant to Shade, VA's duty to assist has been triggered.  The VA opinion cited above is incomplete at this point because there was no review of the newly submitted 1985 x-ray and no mention of any back disability existing prior to 1999.  Likewise, the private opinion is incomplete since it did not make any reference or comment as to the normal separation examination.  

As such, the Board finds that a new medical opinion must be obtained.  The fact that the Veteran had an inservice back injury may be accepted pursuant to 38 U.S.C.A. § 1154(b) and as supported by the lay evidence.  However, this case still presents complex medical questions regarding whether any current back disability is related to that event.  

This case presents complex medical and unresolved factual questions and the Board is precluded from reaching its own unsubstantiated medical conclusions.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski,



Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be sent a VCAA letter pertaining to direct service connection for a back disability.  

2.  Thereafter, obtain a VA medical opinion.  The examiner should review the claims folder prior to examination.  

The examiner should accept that there was an inservice back injury.  The examiner should review the separation examination as well as the post-service medical evidence.  In addition, the examiner should interpret the 1985 x-ray report of the Vetaran's back.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability, including a compression fracture of L4, identified prior to the post service accidents, had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should also indicate if arthritis was manifest in the initial post-service year.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


